Citation Nr: 9932876	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for status post left knee 
patellectomy, currently evaluated as 10 percent disabling, on 
appeal from an initial grant of service connection.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946, and from August 1947 to May 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO declined to increase the disability 
rating for service connected status post left knee 
patellectomy above 10 percent.  The case previously came 
before the Board, where it was remanded in July 1998 to 
obtain further medical evidence.  The case was then reviewed 
by the RO and returned to the Board for appellate review.  
During the veteran's March 1998 Travel Board hearing, the 
veteran requested an increased rating for his service 
connected left hip condition.  As this issue is not properly 
before the Board, the Board refers this matter to the RO for 
appropriate action.    

In this decision, the Board has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected left knee condition is 
manifested by complaints of weakness and instability in the 
left knee that requires the use of a knee brace, but no 
objective evidence of left knee joint ligament laxity. 


CONCLUSION OF LAW

The criteria for an assignment of a rating higher than 10 
percent for status post left knee patellectomy have not been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.71a Diagnostic Codes 5299-5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased evaluation for her service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.  The Board also notes that the 
present appeal arises from an initial rating decision that 
established service connection and assigned the initial 
disability rating, which was the basis for the Board's 
recharacterization of the issue on appeal.  In such appeals, 
the entire rating period is considered for the possibility of 
staged, or separate, ratings dependent upon the disability 
evidence during this period, as opposed to an assessment of 
simply the present level of disability.  Fenderson, supra at 
126.  

In a February 1996 rating decision, the RO granted service 
connection for status post left knee patellectomy, effective 
October 4, 1995, the date of receipt of the veteran's claim.  
The evidence shows that the veteran fractured his left 
patella in an inservice jeep accident in 1949, which required 
a patellectomy.  The veteran has appealed the assignment of a 
10 percent rating for this post-operative knee condition, and 
contends that a higher rating is warranted.  He contends that 
he has severe weakness of the left knee that causes it to 
give way and requires the use of an elastic knee brace and a 
cane for support.  After a review of the records, the Board 
finds that the evidence is against his claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).
  
Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).
	
The current 10 percent rating is based on Diagnostic Codes 
(DC) 5299-5257.  DC 5299 is used for a musculoskeletal 
disability that is not specifically listed in the Schedule, 
and is rated by analogy to a closely associated disability 
code section.  See 38 C.F.R. §§ 4.20, 4.27 (1999).  DC 5257, 
for knee impairment involving recurrent subluxation or 
lateral instability, is rated 30 percent when severe, 20 
percent when moderate, and 10 percent when slight.  The 
veteran is currently rated at 10 percent for slight 
subluxation or lateral instability.

The Board finds that the medical evidence on file regarding 
the veteran's left knee condition does not warrant an 
increased rating for recurrent subluxation or lateral 
instability.  The January 1999 VA examination revealed no 
objective evidence of left knee instability.  Upon 
examination of the left knee ligaments, there was no evidence 
of varus or valgus laxity, negative anterior and posterior 
drawer sign and negative Lachman's test.  The examiner did 
note that decreased left quadricep strength, which was rated 
as 4 out of 5, was a residual weakness from the patellectomy.  
The Board does note that during VA outpatient treatment in 
May 1998, the veteran stated that his left knee has given way 
"for years".  However, during his March 1998 Travel Board 
hearing, the veteran testified that although he uses a knee 
brace for support, he has never fallen because of left knee 
instability.  The Board also notes that during his November 
1995 VA examination, the veteran told the examiner that he 
did not have any problem with the left knee.  The examiner 
found crepitus on passive flexion and extension of the left 
knee, with no tenderness on palpation and no indication of 
lateral instability.  The examiner concluded that the 
veteran's status post left knee patellectomy was 
asymptomatic.     

The Board also acknowledges the veteran's testimony during 
his Travel Board hearing regarding severe weakness and giving 
way of the knee that requires the use of an elastic knee 
brace and a cane.  However, the Board notes that evidence 
from this hearing shows that the veteran has recently had a 
stroke, suffers from low back pain and continues to be 
hampered by a left hip disability that is currently rated as 
30 percent disabling.  The Board notes that the January 1999 
VA examiner found that the veteran does not need additional 
treatment for his knee and presently takes no medication for 
it.  The Board finds no medical evidence in the record to 
indicate that the use of a cane and wheelchair are due to a 
left knee disability.    

The Board is not persuaded that the veteran's use of a cane 
is due primarily, or even in great part, to left knee 
instability.  The Board is persuaded by the objective 
evidence from the January 1999 VA examination that does not 
reveal left knee instability, let alone a moderate or severe 
condition.  Therefore, the Board finds that there is 
insufficient evidence of moderate recurrent subluxation or 
lateral instability to warrant an increase under DC 5257 to 
the next higher, 20 percent, rating.  Rather, the current 10 
percent rating for slight subluxation or instability remains 
the most appropriate rating under this code section.  The 
Board includes in this finding that the evidence does not 
support a staged rating for any part of this rating period.  
The evidence from the November 1995 VA examination through 
the January 1999 VA examination consistently warrants the 10 
percent rating now assigned. 

The Board also considers whether the veteran's left knee 
condition warrants a higher rating under other applicable 
rating sections for a left knee disability.  DC 5260, for 
limitation of leg flexion, provides for a 30 percent rating 
for flexion limitation to 15 degrees, 20 percent for 
limitation to 30 degrees and 10 percent for limitation to 45 
degrees.  DC 5261, for limitation of leg extension, provides 
for a 50 percent rating for limitation to 45 degrees, 40 
percent for 30 degrees, 30 percent for 20 degrees, 20 percent 
for 15 degrees and 10 percent for 10 degrees.  The Board does 
not find sufficient limitation of motion of the left leg to 
warrant a compensable rating under either DC 5260 or 5261.  
From the January 1999 VA examination, the veteran's range of 
motion of the left knee was 0 degrees of extension and 80 
degrees of flexion.  This equates to normal extension and 
some limited flexion, although not limited enough to warrant 
a compensable rating under DC 5260.  See 38 C.F.R. § 4.71, 
Plate II (1997).  A compensable rating for limitation of the 
knee in flexion requires limitation to 45 degrees, which is 
not shown or approximated in this case.  Furthermore, the 
November 1995 VA examination reveals flexion to 115 degrees, 
which is not compensable condition under DC 5260.  Ibid.  
Thus, an increased rating under either DC 5260 or 5261 is not 
warranted.     

The Board also notes that an increased rating is not 
warranted under DCs 5256, 5258, 5259, 5262 or 5263 as there 
is no evidence of, respectively, ankylosis of the knee, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum during this rating period. 

The Board also considers whether the veteran's knee condition 
warrants an increased rating due to arthritis.  DC 5010, for 
traumatic arthritis substantiated by X-ray findings, is to be 
rated as degenerative arthritis under DC 5003.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  DC 5003.  The evidence on record shows that 
the veteran has degenerative joint disease of the left knee, 
evidenced by X-ray findings. 
However, the VA examiner in January 1999 stated in the 
examination report that the arthritis involves the medial 
compartment of the knee, and is noted with varus deformity of 
both knees.  The doctor stated that this evidence is more 
than likely related bilaterally to degenerative joint disease 
due to aging, as opposed to as a result of the traumatic knee 
injury in 1949.  Therefore, the Board finds that a further 
separate rating for arthritis of the left knee due to the 
patellectomy is not warranted under DC 5010-5003.  For this 
reason, the Board need not apply the guidance of VA General 
Counsel Precedent Opinion (VAOPGCPREC) 23-97 regarding 
multiple ratings under DCs 5003 and 5257. 

In evaluating the veteran's condition, the Board also 
considers all of the applicable regulations, including 
consideration of the limitation of function imposed by pain.  
See 38 C.F.R. §§  4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 
8 Vet. App. 202 (1995), as well as VAOPGCPREC 9-98.  
38 C.F.R. § 4.40 allows for VA to take functional loss into 
consideration when rating a disability of the musculoskeletal 
system, due to the inability to perform the normal working 
movements of the body with the normal excursion, strength, 
speed, coordination and endurance.  This loss may be due to 
any of a number of factors, such as absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may also be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.   38 C.F.R. § 4.45 directs consideration of joint 
disability due to less movement of the joint than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.  

As the veteran testified during his Travel Board hearing, he 
does not have a lot of pain in his left knee.  He stated that 
most of his pain is connected to his back problems.  
Additionally, from his January 1999 VA examination, the 
examiner found no evidence of left knee tenderness, swelling 
or effusion.  The veteran also did not exhibit pain on range 
of motion and had no reported left knee symptomatic flare-ups 
during the course of his daily activities.  As previously 
noted, the veteran also stated during his November 1995 VA 
examination that he has no problem with his left knee.  
Therefore, the Board will not assign an additional rating on 
the basis of the disabling manifestations of pain alone, and 
finds no factual basis to apply the guidance of VAOPGCPREC 9-
98.

The Board finds that DC 5257 is the only basis for a rating 
of the veteran's left knee condition under the Schedule.  The 
Board also notes that a rating under DC 5257 without a 
further rating for pain under §§ 4.40 and 4.45 is not 
inconsistent.  DC 5257 does not deal with loss of range of 
motion, and thus §§ 4.40 and 4.45, with respect to painful 
motion, are not applicable.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).    

This 10 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for the knee disability.  
In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals, (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The record does show that the veteran 
has required further hospitalization for his left knee since 
his patellectomy in service in 1949.  The Board does not find 
this limited hospitalization so unusual as to necessitate an 
extraschedular rating.  Furthermore, the Board does not find 
that this left knee condition has created marked interference 
with his employment.  As the veteran has testified, his chief 
complaints pertain to his low back pain and his hip 
disability, as well as his health condition following a 
stroke.  There is no evidence that his left knee condition 
has interfered in any way with his employment.  For the 
reasons noted above, the Board concludes that the impairment 
resulting from this disability is adequately compensated by 
the rating now assigned.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.


ORDER

Entitlement to an increased rating for status post left knee 
patellectomy is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

